DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of July 22, 2022, Applicant, on September 29, 2022, amended claims 1-9, 11-13, 15, & 16. Claims 10 and 14 were previously canceled. Claims 1-9, 11-13, 15, & 16 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
 



Response to Amendment
Applicant’s amendments are sufficient to overcome the 35 USC 112 rejections. Accordingly, the 112 rejections are withdrawn. However, additional 35 USC 112 rejections necessitated by Applicant’s amendment are set forth below.

Applicant's amendments are not sufficient to overcome the remaining 35 USC 101 rejections of claims 1-9, 11-13, 15, & 16 for being directed to abstract ideas; therefore, these rejections for being directed to abstract ideas are maintained below.


Response to Arguments - 35 USC § 101
Applicant’s arguments and amendments with respect to the 35 USC 101 rejections for being directed to an abstract idea have been fully considered, but they are not persuasive. Therefore, these rejections for being directed to abstract ideas are maintained below.


Applicant argues that independent claims do not just recite certain methods of organizing human activity and mental processes because for "distribution, reception, reading, transmission, and displaying" the CPU has been amended as the subject of action, the technical configuration of the CPU using the HDD, and memory has been fully described in the amendment and now further amends the claims, for example, by introducing the technical features of "checks correctness of the article code, the user identification data, the delivery address data, and the use date data received in the memory are correct or not, and stores the article code, the user identification data, the delivery address data, and the use date data received in the memory in the HDD when each data is correct.” (emphasis added by Applicant). Examiner respectfully disagrees.

As detailed below, each of the below elements addressed under prong 1 of Step 2A, including the “checks correctness of the article code, the user identification data, the delivery address data, and the use date data received … are correct or not, and stores the article code, the user identification data, the delivery address data, and the use date data received … when each data is correct” referred to by Applicant, recite mental processes and a certain method of organizing human activity, and thus, recite these above features recite abstract ideas. 
With respect to the remaining features referred to by Applicant of the CPU using the HDD and memory, including “data .. in the memory” and “data in the memory in the HDD" in the above limitation, these features are additional elements beyond the recited abstract idea that are addressed under the second prong of Step 2A and 2B, and the second prong of Step 2A and 2B, these amount to no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more than an abstract idea.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
With respect to prong 1 of Step 2A, the claims (claim 1, and similarly claims  2-9, 11-13, 15, & 16) recite “[a]n order receiving management … transmitting … storing user-specific order receiving data associated with an article … received from an orderer…, transmitting an order receiving data read from … of a deliverer who stores the article in a container and delivers the article to the orderer …, wherein …: generates calendar screen data … so as to include a region for specifying an article code, a region for specifying a user identification data, a region for specifying a delivery address data of the article, and a user-specific calendar region, in which a plurality of date regions per month are arranged, that specifies a use date data, and stores the calendar screen data generated …; reads a user-specific calendar screen data stored … and distributes to the orderer…;  receives the article code, the user identification data, the delivery address data, and the use date data … from the orderer …; checks correctness of the article code, the user identification data, the delivery address data, and the use date data received … are correct or not, and stores the article code, the user identification data, the delivery address data, and the use date data received … when each data is correct; performs an error determination on the article code stored …, and when the article code is other than 0, reads a delivery date lead time and a collection date lead time from a customer-specific article master stored …, calculates a date obtained by subtracting the delivery date lead time, which represents a time from shipment of the article corresponding to the delivery address data of the article to delivery to a delivery address, from the use date data stored …as a delivery date data representing a schedule for delivering the article, stores the calculated delivery date data …, and calculates a date obtained by adding the collection date lead time, which represents a time from use of the article corresponding to the delivery address data of the article to collection of the container, to the use date data using the article as a collection date data representing a schedule for collecting the container …, stores a calculated collection date data …; generates order receiving data … including the delivery date data, the use date data, and the collection date data associated with the article read …, user identification data of a user who uses the article, and the delivery address data of the article; and reads the order receiving data qenerated … and transmits to the logistics management ….” Claims 1-9, 11-13, 15, & 16, in view of the claim limitations, are directed to the abstract idea of managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, checking correctness of the article code, the user identification data, the delivery address data, and the use date data, storing the article code, the user identification data, the delivery address data, and the use date data received when each data is correct, performing an error determination of whether a code is 0, reading a delivery date and collection date lead times from a customer-specific article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and reading and transmitting the order to a logistic entity/deliverer.
As a whole, in view of the claim limitations, each of the above limitations are directed to managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, checking correctness of the article code, the user identification data, the delivery address data, and the use date data, storing the article code, the user identification data, the delivery address data, and the use date data received when each data is correct, performing an error determination of whether a code is 0, reading a delivery date and collection date lead times from a customer-specific article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and reading and transmitting the order to a logistic entity/deliverer, which manages personal human behavior of human users/orderers/customers using products and the sales and marketing and sale activities of users/orderers of products and the logistic business entities that deliver the product by managing product delivery data, generating and transmitting orders for delivery of the products based on the orderers use of the product, and thus, the claims are directed to a certain method of organizing human activity.  
Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, checking correctness of the article code, the user identification data, the delivery address data, and the use date data, storing the article code, the user identification data, the delivery address data, and the use date data received when each data is correct, performing an error determination of whether a code is 0, reading a delivery date and collection date lead times from a customer-specific article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and reading and transmitting the order to a logistic entity/deliverer could all be reasonably interpreted as a human making observations of data regarding a calendar, use of the product, an article code, delivery date, and collection date lead times, a human mentally performing evaluations based on the observations to determine correctness of data, an error and whether code is zero, calculate the dates, and generate the order, a human mentally storing the correct data by memorizing the data in their mind or pen and paper, a human mentally providing the output of the order to transmit the order to the logistic entity, a human reading the order, and a human using a pen and paper to transmit and display the observed, calculated, and generated information; therefore, the claims are directed to a mental processes.
Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

That is, each of the above elements, including the “checks correctness of the article code, the user identification data, the delivery address data, and the use date data received … are correct or not, and stores the article code, the user identification data, the delivery address data, and the use date data received … when each data is correct” referred to by Applicant, recite mental processes and a certain method of organizing human activity, and thus, recite these above features recite abstract ideas. 
With respect to the remaining features referred to by Applicant of the CPU using the HDD and memory, including “data .. in the memory” and “data in the memory in the HDD" in the above limitation, these features are additional elements beyond the recited abstract idea that are addressed under the second prong of Step 2A and 2B, and the second prong of Step 2A and 2B, these amount to no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more than an abstract idea.

Specifically with respect to the remaining claim limitations under prong 2 of Step 2A and Step 2B, the only additional elements beyond the recited abstract idea include a “[a] … device provided with an HDD that stores a program, a memory, a CPU that executes a program read from the HDD to the memory and a communication unit that connects to a communication network, and the … device transmitting, via a communication network, by executing the program read from the HDD to the memory by the CPU,” “in the memory through a communication unit received from an … terminal … via the communication network in the HDD, transmitting … from the HDD to the memory to a … server … through the communication unit via the communication network, wherein the CPU,” to, from, and in “the memory,” to, from, and in “the HDD,” to and from “the orderer terminal,” “via the communication network,” and the various “units” in claim 1, and similarly claims 2-9, 11-13, 15, & 16; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of these additional elements, including those referred to by Applicant, are generic computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more than an abstract idea. Further, with respect to the distributing, receiving, reading, transmitting, displaying limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application or sufficient to amount to significantly more than the abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity, and thus, not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more. In addition, these elements generally link the abstract idea to a field of use, which not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Akdogan, et al. (US 20140278508 A1) at [0167] and Applicant’s specification at [0010] (discussing the order system and client terminals used to implement the invention are PCs). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-13, 15, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] device provided with an HDD …, a memory,” “in the memory in the HDD,” and “reads ... stored in the HDD to the memory.” The claim introduces “an HDD” and a separate “memory.” In the recitation of “in the memory in the HDD,” it is unclear how a memory can “in the HDD” if it is a separate element. Further, if the memory is in the HDD as in “in the memory in the HDD,” it is unclear how the data stored in the HDD could be read to the memory when the memory being referred to is the memory in the HDD. 
Claims 2-8 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, these claims rejected for the reasons set forth above.
Claim 2 recites “in the memory in the HDD.” Claim 1 introduces “an HDD” and a separate “memory.” In the recitation of “in the memory in the HDD,” it is unclear how a memory can “in the HDD” if the introduced as a separate element.
Claim 6 recites “in the memory in the HDD” and “reads ... stored in the HDD to the memory.” Claim 1 introduces “an HDD” and a separate “memory.” In the recitation of “in the memory in the HDD,” it is unclear how a memory can “in the HDD” if the introduced as a separate element. Further, if the memory is in the HDD as in “in the memory in the HDD,” it is unclear how the data stored in the HDD could be read to the memory when the memory being referred to is the memory in the HDD.
Claim 7 recites “reads ... stored in the HDD to the memory.” Claim 1 introduces “an HDD” and a separate “memory.” If the memory is in the HDD as in “in the memory in the HDD,” it is unclear how the data stored in the HDD could be read to the memory when the memory being referred to is the memory in the HDD.
Claim 9 recites a “device includes, an HDD …, a memory,” “in the memory in the HDD,” and “reads ... stored in the HDD to the memory.” The claim introduces “an HDD” and a separate “memory.” In the recitation of “in the memory in the HDD,” it is unclear how a memory can “in the HDD” if it is a separate element. Further, if the memory is in the HDD as in “in the memory in the HDD,” it is unclear how the data stored in the HDD could be read to the memory when the memory being referred to is the memory in the HDD. 
Claims 11 & 12 depend on claim 9 and do not cure the aforementioned deficiencies, and thus, these claims rejected for the reasons set forth above.
Claim 13 recites a “device includes, an HDD …, a memory,” “in the memory in the HDD,” and “reads ... stored in the HDD to the memory.” The claim introduces “an HDD” and a separate “memory.” In the recitation of “in the memory in the HDD,” it is unclear how a memory can “in the HDD” if it is a separate element. Further, if the memory is in the HDD as in “in the memory in the HDD,” it is unclear how the data stored in the HDD could be read to the memory when the memory being referred to is the memory in the HDD. 
Claim 15 recites a “device provided with an HDD …, a memory,” “in the memory in the HDD,” and “reads ... stored in the HDD to the memory.” The claim introduces “an HDD” and a separate “memory.” In the recitation of “in the memory in the HDD,” it is unclear how a memory can “in the HDD” if it is a separate element. Further, if the memory is in the HDD as in “in the memory in the HDD,” it is unclear how the data stored in the HDD could be read to the memory when the memory being referred to is the memory in the HDD. 
Claim 16 recites a “device provided with an HDD …, a memory,” “in the memory in the HDD,” and “reads ... stored in the HDD to the memory.” The claim introduces “an HDD” and a separate “memory.” In the recitation of “in the memory in the HDD,” it is unclear how a memory can “in the HDD” if it is a separate element. Further, if the memory is in the HDD as in “in the memory in the HDD,” it is unclear how the data stored in the HDD could be read to the memory when the memory being referred to is the memory in the HDD. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-13, 15, & 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-9, 11-13, 15, & 16) recite “[a]n order receiving management … transmitting … storing user-specific order receiving data associated with an article … received from an orderer…, transmitting an order receiving data read from … of a deliverer who stores the article in a container and delivers the article to the orderer …, wherein …: generates calendar screen data … so as to include a region for specifying an article code, a region for specifying a user identification data, a region for specifying a delivery address data of the article, and a user-specific calendar region, in which a plurality of date regions per month are arranged, that specifies a use date data, and stores the calendar screen data generated …; reads a user-specific calendar screen data stored … and distributes to the orderer…;  receives the article code, the user identification data, the delivery address data, and the use date data … from the orderer …; checks correctness of the article code, the user identification data, the delivery address data, and the use date data received … are correct or not, and stores the article code, the user identification data, the delivery address data, and the use date data received … when each data is correct; performs an error determination on the article code stored …, and when the article code is other than 0, reads a delivery date lead time and a collection date lead time from a customer-specific article master stored …, calculates a date obtained by subtracting the delivery date lead time, which represents a time from shipment of the article corresponding to the delivery address data of the article to delivery to a delivery address, from the use date data stored …as a delivery date data representing a schedule for delivering the article, stores the calculated delivery date data …, and calculates a date obtained by adding the collection date lead time, which represents a time from use of the article corresponding to the delivery address data of the article to collection of the container, to the use date data using the article as a collection date data representing a schedule for collecting the container …, stores a calculated collection date data …; generates order receiving data … including the delivery date data, the use date data, and the collection date data associated with the article read …, user identification data of a user who uses the article, and the delivery address data of the article; and reads the order receiving data qenerated … and transmits to the logistics management ….” Claims 1-9, 11-13, 15, & 16, in view of the claim limitations, are directed to the abstract idea of managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, checking correctness of the article code, the user identification data, the delivery address data, and the use date data, storing the article code, the user identification data, the delivery address data, and the use date data received when each data is correct, performing an error determination of whether a code is 0, reading a delivery date and collection date lead times from a customer-specific article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and reading and transmitting the order to a logistic entity/deliverer.
As a whole, in view of the claim limitations, each of the above limitations are directed to managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, checking correctness of the article code, the user identification data, the delivery address data, and the use date data, storing the article code, the user identification data, the delivery address data, and the use date data received when each data is correct, performing an error determination of whether a code is 0, reading a delivery date and collection date lead times from a customer-specific article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and reading and transmitting the order to a logistic entity/deliverer, which manages personal human behavior of human users/orderers/customers using products and the sales and marketing and sale activities of users/orderers of products and the logistic business entities that deliver the product by generating and transmitting orders for delivery of the products based on the orderers use of the product, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, checking correctness of the article code, the user identification data, the delivery address data, and the use date data, storing the article code, the user identification data, the delivery address data, and the use date data received when each data is correct, performing an error determination of whether a code is 0, reading a delivery date and collection date lead times from a customer-specific article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and reading and transmitting the order to a logistic entity/deliverer could all be reasonably interpreted as a human making observations of data regarding a calendar, use of the product, an article code, delivery date, and collection date lead times, a human mentally performing evaluations based on the observations to determine correctness of data, an error and whether code is zero, calculate the dates, and generate the order, a human mentally storing the correct data by memorizing the data in their mind, a human mentally providing the output of the order to transmit the order to the logistic entity, a human reading the order, and a human using a pen and paper to transmit and display the observed, calculated, and generated information; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] … device provided with an HDD that stores a program, a memory, a CPU that executes a program read from the HDD to the memory and a communication unit that connects to a communication network, and the … device transmitting, via a communication network, by executing the program read from the HDD to the memory by the CPU,” “in the memory through a communication unit received from an … terminal … via the communication network in the HDD, transmitting … from the HDD to the memory to a … server … through the communication unit via the communication network, wherein the CPU,” to, from, and in “the memory,” to, from, and in “the HDD,” to and from “the orderer terminal,” “via the communication network,” and the various “units” in claim 1, and similarly claims  2-9, 11-13, 15, & 16, “an order receiving management system” in claims 9 & 13, a “method performed by … device that … from an … terminal … via a communication network to a … server” and to and from “the orderer terminal” in claim 15, and “[a] program for causing a CPU to perform” in claim 16; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the distributing, receiving, reading, transmitting, displaying limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9 & 11-12, do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Akdogan, et al. (US 20140278508 A1) at [0167] and Applicant’s specification at [0010] (discussing the order system and client terminals used to implement the invention are PCs). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the distributing, receiving, reading, transmitting, displaying limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9 & 11-12 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-9, 11-13, 15, & 16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Masahiro, et al. (JP2003267449A) disclosing systems and methods that provide a commodity transport container capable of transporting a commodity fixed with a means of solving the empty box collection period;
Song, et al., Empty Container Repositioning in Liner Shipping, 36 Maritime Policy & Management 4 (2009) at pp. 291-307 disclosing methods for efficiently managing repositioning of empty containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623